t c memo united_states tax_court dereco inc petitioner v commissioner of internal revenue respondent docket no filed date herbert w linder for respondent memorandum opinion parr judge this case is before us on respondent's motion to dismiss for lack of prosecution because of the relief sought therein we treat the motion as a motion to dismiss for lack of prosecution as to the deficiencies and a motion for default as to the additions to tax for fraud respondent determined the following deficiencies in - - petitioner's federal income taxes and additions to tax for fraud for petitioner's tax years ended september additions to tax sec sec sec year deficiency b a b b b dollar_figure dollar_figure -- big_number -- -- dollar_figure ‘50 percent of the interest due on dollar_figure all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated at the time the petition in this case was filed by d j marino an officer of petitioner petitioner's office was located in cleveland ohio background the petition filed in this case generally disputed respondent's adjustments to petitioner's income respondent's answer denied the material allegations of the petition and further alleged further answering the petition and in support of the determination that the underpayments of tax required to be shown on petitioner's tax returns for the tax years ending date and date are due to fraud the respondent alleges a donald j marino was the president and major shareholder of and had direct control_over petitioner during the years at issue b petitioner paid certain personal expenses of donald j marino and his family c on date petitioner's president donald j marino purchased a diamond necklace diamond tennis bracelet and two sets of diamond earrings from a company known as merka jewelry and trophies inc for dollar_figure d on date petitioner's president donald j marino paid dollar_figure of the purchase_price described in subparagraph c above with petitioner's corporate check e when questioned by respondent's agent regarding the payment described in subparagraph d above petitioner's president donald j marino stated that the purchase was for trophies f the dollar_figure payment described in subparagraph d above was included in petitioner's cost_of_goods_sold on its tax_return for the year ended date g petitioner provided funds to its president donald j marino to pay his and his family members' personal expenses during the tax_year ended date in the amount of dollar_figure h petitioner deducted dollar_figure of the amount described in subparagraph g above as travel and entertainment_expenses on its tax_return for the year ended date petitioner deducted dollar_figure of the amount described in subparagraph g above as research_and_development expense on its tax_return for the year ended date j petitioner directly paid and provided funds to its president donald j marino to pay his and his family members' personal expenses during the tax_year ended date in the amount of dollar_figure k petitioner deducted the dollar_figure amount described in subparagraph jj above as travel and entertainment_expenses on its tax_return for the year ended date petitioner's president donald j marino endorsed and deposited a check in the amount of dollar_figure payable to petitioner from j l steel into his personal bank account m the dollar_figure described in subparagraph above constitutes taxable_income to petitioner for the tax_year ended date which income was not reported on its tax_return n petitioner deducted on its tax_return for the year ended date subcontractor expenses in the amount of dollar_figure o petitioner only paid_or_incurred dollar_figure of the subcontractor expenses described in subparagraph n above - - po the remaining dollar_figure of the subcontractor expenses described in subparagraph n above were never paid_or_incurred by petitioner gq petitioner deducted a depreciation expense in the amount of dollar_figure on its tax_return for the year ended date r of the depreciation expense described in subparagraph q above dollar_figure was taken on equipment not owned by petitioner and or not in existence s petitioner deducted repairs and maintenance_expenses in the amount of dollar_figure on its tax_return for the year ended date t of the repairs and maintenance expense described in subparagraph s above dollar_figure was neither paid nor incurred u petitioner deducted a telephone expense in the amount of dollar_figure on its return for the year ended date v of the telephone expense described in subparagraph u above dollar_figure was neither paid nor incurred w petitioner deducted an advertising expense in the amount of dollar_figure on its tax_return for the year ended date x of the advertising expense described in subparagraph w above dollar_figure was neither paid nor incurred y petitioner deducted a dues and education expense in the amount of dollar_figure on its tax_return for the year ended date z of the dues and education expense described in subparagraph y above dollar_figure was neither paid nor incurred aa petitioner deducted as other costs equipment rental in the amount of dollar_figure on its tax_return for the year ended date ab of the equipment rental cost described in subparagraph aa above dollar_figure was neither paid nor incurred ac petitioner deducted on its tax_return for the year ended date subcontractor expenses in the amount of dollar_figure ad petitioner only paid_or_incurred dollar_figure of the subcontractor expenses described in subparagraph ac above ae the remaining dollar_figure of the subcontractor expenses as described in subparagraph - - ac above were never paid_or_incurred by petitioner finally in subparagraphs af through am respondent asserted that the omission_of_income and erroneous deductions were due to fraud and that petitioner understated its tax_liabilities for its taxable years and with the intent to evade tax petitioner did not file a reply respondent filed a motion under rule c asking the court to deem admitted the affirmative allegations set forth in paragraph of his answer on date petitioner was served with that motion together with notice that if petitioner filed its reply as required by rule a and b on or before date respondent's motion would be denied however if petitioner did not file a reply as directed the court would grant respondent's motion and deem admitted the affirmative allegations in the answer petitioner did not respond to respondent's motion or the court's notice petitioner never filed its reply accordingly on date the court granted respondent's rule c motion and deemed admitted the affirmative undenied allegations of respondent's answer on date a copy of that order was served upon petitioner on date the court served its notice setting this case for trial on date at a trial session of this - - court in cleveland ohio the notice in pertinent part states your failure to appear may result in dismissal of the case and bentry of decision against you x your failure to cooperate may also result in dismissal of the case and entry of decision against you petitioner did not appear when the case was called from the calendar when petitioner did not appear at trial respondent advised the court that he would not present any testimony on the issue of the additions to tax for fraud instead respondent would rely on the deemed admissions to carry his burden_of_proof on this issue all material allegations in the petition have been denied in respondent's answer no issues have been raised as to petitioner upon which the burden_of_proof is on respondent except the fraud issue and respondent has not conceded any error assigned in the petition discussion deficiency determination respondent's determinations of fact are presumptively correct and petitioner bears the burden of proving otherwise see rule a 290_us_111 petitioner has clearly failed to meet its burden and in any event the deemed admitted affirmative allegations in respondent's answer establish the deficiencies see 77_tc_334 62_tc_260 accordingly we sustain respondent's determinations as to the deficiencies determination of fraud respondent also moved for judgment on the fraud issue based on the affirmative allegations of fact contained in respondent's answer which were deemed admitted by the order of this court pursuant to rule c respondent has the burden of proving that some portion of each underpayment is due to fraud by clear_and_convincing evidence see sec_7454 rule b 94_tc_654 the facts deemed admitted establish that during the years at issue petitioner regularly deducted expenses that it had not paid_or_incurred including expenses of equipment that petitioner did not own or that did not exist that petitioner deducted as business_expenses amounts that were paid to its president for expenses of his family that petitioner omitted income and that petitioner through its president intentionally made false and misleading statements to respondent's agents during the examination of petitioner's income_tax returns finally petitioner has failed to comply with the court's pretrial orders or the court's other orders and failed to appear for the scheduled trial---additional indications of deliberate efforts by petitioner to conceal the facts concerning its tax_liability see collins v commissioner tcmemo_1997_291 rule provides that the failure of a party to appear at trial or other hearing may result in an entry of decision against such party we find the facts deemed admitted sufficient to satisfy respondent's burden of proving fraud the foregoing circumstances and above-pleaded admitted facts clearly establish that petitioner fraudulently underpaid its federal income taxes for the years at issue see 91_tc_1049 affd 926_f2d_1470 6th cir doncaster v commissioner supra pincite accordingly we are satisfied that the additions to tax for fraud should be sustained by entry of an order pursuant to rule to reflect the foregoing an appropriate order and decision will be entered ‘rule provides in part a default if any party has failed to plead or otherwise proceed as provided by these rules or as required by the court then such party may be held in default by the court either on motion of another party or on the initiative of the court thereafter the court may enter a decision against the defaulting party upon such terms and conditions as the court may deem proper or may impose such sanctions as the court may deem appropriate
